Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-26 are all the claims.
2.	Claims 1-12 are amended in the response of 2/25/2022.
3.	Claims 1-26 are all the claims under examination.

Information Disclosure Statement
4.	The IDS of 2/25/2022 has been considered and entered. The initialed and dated 1449 form is attached.

Withdrawal of Objections
Drawings
5.	The objection to the drawings because of informalities is withdrawn.
a) Applicants replacement drawing sheet for Figure 4 amended the figure to replace the artifact “2B3󠄀󠄀” with “2B3” on the x-axis.
b) Applicants replacement drawing sheets for Figures 8, 10-12 and 14 amended the figures to replace “
    PNG
    media_image1.png
    67
    182
    media_image1.png
    Greyscale
” with “AbX.”
c) The objection to Figure 31 for the term “SIINFEKL” which is a peptide of > 4 amino acids in length requiring its identification by a sequence identifier (37 CFR 1.821-1.825) is overcome by the amendment to the corresponding figure legend in the specification.  Applicants have introduced the SEQ ID NO into the figure legend.
Specification
6.	The objection to the abstract of the disclosure because of informalities is withdrawn. Applicants amendments to the abstract to delete the invention as being “novel” and deleting the phrase “(e.g., cancer)” is found to overcome the objections.

7.	The objection to the disclosure because of informalities is withdrawn.
a) The objection to the disclosure because it contains three (3) embedded hyperlinks and/or other form of browser-executable code is withdrawn. Applicant has amended the specification to delete the top-level domain name such as http:// or other browser-executable code.
b) The objection to the use of the term, e.g., Tween, BiaCore, Bio-Glo, MPL, Quil-A, which is a trade name or a mark used in commerce, has been noted in this application is withdrawn. Applicants have amended the specification to rectify the deficiencies.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
8.	The rejection of Claims 1-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
a) The rejection of Claims 1-6, 13 and 20 for the recitation “binding domain” is withdrawn. Applicants have amended the claims to recite “antibody binding domain.”


c) The rejection of Claims 6, 12, 19 and 26 are indefinite for the recitation “genetically fused” is withdrawn. Applicants have amended the claims to delete the phrase. 

d) The rejection of Claims 7-12, 14-19 and 21-26 in generic Claims 7, 10 and 12 for the phrase “and a human IgG1 constant domain” is withdrawn. Applicants have amended the generic claims to clarify that the antibody is full length.

e) The rejection of Claims 12, 19 and 26 for the phrase shown in element (c) of Claim 12 is withdrawn. Applicants have amended Claim 12 to delete the 2nd occurrence of the phrase “comprising a human IgG1 constant domain.”

Written Description
9.	The rejection of Claims 1-26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 
	Applicants have amended the claims as being drawn to drawn to a genus of anti-CD27 x anti-PD-L1 bispecific antibodies defined by the VH/VL binding domain of CDR1-3 for each of the generic target antigens. 
Written Description
10.	The rejection of Claims 1-26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement withdrawn. Applicants have amended the claims to recite that the anti-CD27 x anti-PD-L1 bispecific antibodies are connected by peptides and have amended Claim 6 to recite that the nucleic acid encoding the entire scfv inclusive of the peptide.
	
REASONS FOR ALLOWANCE
11.	The following is an examiner’s statement of reasons for allowance: the bispecific anti-CD27 and anti-PD-L1 antibodies of the invention comprise the 9H9 X 2B3 VH/VL CDR1-3 and full VH/VL domains that in combination as the bispecific construct are found to be free from the art and are supported by the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Claims 1-26 are allowed.
13.	The following applications are relevant to the claims:
	US 20210198374 (Celldex Therapeutics; filed 10/14/2020 with priority to US 62/658,899 and 62/826,091): claims an anti-PD-L1 antibody having the VH and VL sequences of SEQ ID NOS: 87 and 88, which are identical to instant claimed SEQ ID NOS: 87 and 88. The application does not claim anti-CD27 x anti-PD-L1 bispecific constructs in linked format.
	US 20200109207 (Celldex Therapeutics; filed 10/14/2020 with priority to US 62/658,899 and 62/826,091): claims an anti-CD27 antibody having the VH and VL sequences of SEQ ID NOS: 19 and 20, which are identical to instant claimed SEQ ID NOS: 27 and 28. The application does not claim anti-CD27 x anti-PD-L1 bispecific constructs in linked format.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643